Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 10/01/2020. Claimed priority is granted from foreign priority to 201910780315.5, filed 08/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 and 05/19/2021 was filed after the mailing date of the original application filed on 10/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 9-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramia et al., US 20210119962 A1, in view of Lyon, US 7797426 B1.
Regarding claim 1, Ramia teaches the invention substantially as claimed.  Ramia discloses a method for scheduling an edge CDN node, applied to a CDN scheduling center under a 5G network architecture (fig. 1), comprising: receiving a terminal request for a target domain name sent by a central layer UPF network element (par. 0118); 
assigning a target edge CDN node to a terminal according to location information of the terminal carried in the terminal request if the terminal request is an HTTPDNS request (figs. 6 and 8B, par. 0058 and 0059);  RAmia dose not disclose the details of “assigning the target edge CDN node to the terminal according to a source IP address of the terminal request if the terminal request is a conventional DNS request. “ This feature is well known in the art as evidenced by Lyon. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute this mechanism of assigning nodes to terminals based on IP address of Ramia with the alternative technique of Lyon (see Lyon, col. 2, lines 60-67 continue col. 3, lines 1-6), because the person would have realized that they would equally perform the same functions for the purpose of improving techniques for managing request routed to CND nodes. By this rationale, claim 1 is rejected. 
Regarding claims  4, 6, 9-13, 15, and 18-20, the combination Ramia-Lyon discloses:
2. The method according to claim 1, wherein the HTTPDNS request is generated by an APP with a location information acquisition function on the terminal based on an HTTP protocol and is added with the location information of the terminal (Ramia. par. 0104, 0117, 0118, and 0123).  
3. The method according to claim 1, wherein the HTTPDNS request is generated, based on the location information of the terminal, by the central layer UPF network element transforming the conventional DNS request after obtaining the location information; wherein the conventional DNS request is sent by the terminal, and the location information is obtained by the central layer UPF network element through a central layer AMF network element (Ramia, par. 0123).  
4. The method according to claim 3, wherein a processing that the central layer UPF network element transforms the conventional DNS request sent by the terminal comprises: packaging, by the central layer UPF network element, the terminal request into the HTTPDNS request added with the location information of the terminal; and sending, by the central layer UPF network element, the HTTPDNS request to the CDN scheduling center (Ramia par. 0123).  
6. The method according to claim 3, wherein, after obtaining the location information of the terminal through the central layer AMF network element, the central layer UPF network element transmits the conventional DNS request sent by the terminal to a target LocalDNS server based on the location information, and the conventional DNS request is forwarded to the CDN scheduling center by the target LocalDNS server (Ramia par. 0123).  

9. The method according to claim 1, wherein the location information at least comprises one or more of a base station ID, a cell ID, a tracking area TA ID, a location area LA ID and a routing area RA ID to which the terminal belongs, a DNAI of the terminal, and a terminal IP address (Ramia, par. 0129, and 0145).  

10. A CDN scheduling center, wherein the CDN scheduling center comprises a memory and a processor, the memory stores at least one instruction, at least one program, a code set or an instruction set, and the at least one instruction, the at least one program, the code set or the instruction set is loaded and executed by the processor to perform a method for scheduling an edge CDN node; wherein the method comprises: receiving a terminal request for a target domain name sent by a central layer UPF network element; assigning a target edge CDN node to a terminal according to location information of the terminal carried in the terminal request if the terminal request is an HTTPDNS request; and assigning the target edge CDN node to the terminal according to a source IP address of the terminal request if the terminal request is a conventional DNS request (see Ramia, figs 1, 6, 8B, par. 0058 and 0059, 0118; see also Lyon, col. 2, lines 60-67 continue col. 3, lines 1-6).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale, this claim is rejected. 
11. The CDN scheduling center according to claim 10, wherein the HTTPDNS request is generated by an APP with a location information acquisition function on the terminal based on an HTTP protocol and is added with the location information of the terminal (Ramia. par. 0104, 0117, 0118, and 0123).  
12. The CDN scheduling center according to claim 10, wherein the HTTPDNS request is generated, based on the location information of the terminal, by the central layer UPF network element transforming the conventional DNS request after obtaining the location information; wherein the conventional DNS request is sent by the terminal, and the location information is obtained by the central layer UPF network element through a central layer AMF network element (Ramia, par. 0123).  
13. The CDN scheduling center according to claim 12, wherein a processing that the central layer UPF network element transforms the conventional DNS request sent by the terminal comprises: packaging, by the central layer UPF network element, the terminal request into the HTTPDNS request added with the location information of the terminal; and sending, by the central layer UPF network element, the HTTPDNS request to the CDN scheduling center (Ramia par. 0123).  

15. The CDN scheduling center according to claim 12, wherein, after obtaining the location information of the terminal through the central layer AMF network element, the central layer UPF network element transmits the conventional DNS request sent by the terminal to a target LocalDNS server based on the location information, and the conventional DNS request is forwarded to the CDN scheduling center by the target LocalDNS server (Ramia par. 0123).  

18. The CDN scheduling center according to claim 10, wherein the location information at least comprises one or more of a base station ID, a cell ID, a tracking area TA ID, a location area LA ID and a routing area RA ID to which the terminal belongs, a DNAI of the terminal, and a terminal IP address (Ramia, par. 0129, and 0145).   
19. A computer readable storage medium, wherein the storage medium stores at least one instruction, at least one program, a code set or an instruction set, and the at least one instruction, the at least one program, the code set or the instruction set is loaded and executed by a processor to perform a method for scheduling an edge CDN node; wherein the method comprises: receiving a terminal request for a target domain name sent by a central layer UPF network element; assigning a target edge CDN node to a terminal according to location information of the terminal carried in the terminal request if the terminal request is an HTTPDNS request; and assigning the target edge CDN node to the terminal according to a source IP address of the terminal request if the terminal request is a conventional DNS request (see Ramia, figs 1, 6, 8B, par. 0058 and 0059, 0118; see also Lyon, col. 2, lines 60-67 continue col. 3, lines 1-6).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale, this claim is rejected.
20. The computer readable storage medium according to claim 19, wherein the HTTPDNS request is generated by an APP with a location information acquisition function on the terminal based on an HTTP protocol and is added with the location information of the terminal (Ramia, par. 0129, and 0145).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain the word “APP” not defined in the specifications. 
The rejections of these claims are just exemplary. Applicants are advised to review the entire application for errors and correct the same. 

Allowable subject matter
Claims  5, 7, 8, 14, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 28, 2021